 

Exhibit 10.1
 
SEPARATION AND RELEASE AGREEMENT
 
 
THIS SEPARATION AND RELEASE AGREEMENT is entered into on this 3rd day of
February, 2017, by and between David Storey (“EMPLOYEE”) and RELM Wireless
Corporation (“COMPANY”). For purposes of this Agreement, EMPLOYEE and COMPANY
shall be collectively referred to as the “Parties.”
 
WHEREAS, EMPLOYEE was employed by COMPANY as an at-will employee;
 
WHEREAS, the Parties have determined that EMPLOYEE’s employment shall terminate
effective January 16, 2017;
 
WHEREAS, the Parties do not anticipate that they will have any disputes or
grievances as a result of this termination, but desire to take action to avoid
any such disputes;
 
WHEREAS, the Parties desire to terminate their relationship amicably and make
certain promises and representations to achieve this objective;
 
NOW, THEREFORE, in full satisfaction of any and all disputes and claims, and in
consideration of the promises and releases made herein and for other good and
valuable consideration, and upon the terms and conditions, the premises and
promises and the covenants stated below, the Parties agree as follows:
 
1.           Employment, Board of Directors, and Insurance Coverage Dates.
EMPLOYEE’S separation from employment with COMPANY is hereby acknowledged and
agreed to be effective at the close of business on January 16, 2017
(“Termination Date”). Employee agrees that upon the termination of his
employment, he has also resigned from any and all positions held on the
Company’s Board of Directors as of the Termination Date. EMPLOYEE’S health
insurance benefits will cease on January 31, 2017, subject to EMPLOYEE’S right
to continue his health insurance under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). EMPLOYEE’S participation in
all benefits and incidents of employment including, not limited to, accrual of
bonuses, vacation and paid time off, cease as of the Termination Date. As of the
Termination Date, EMPLOYEE shall be deemed to have resigned from any officer
position with the Company. Subject to any press release or other statements
already made by the Company, the Company will indicate in its personnel records
that EMPLOYEE resigned.
 
2.           Separation Payments.
 
A.           Severance. Within ten (10) days of the date on which this Agreement
becomes effective and no longer revocable, COMPANY agrees to begin to pay and
EMPLOYEE agrees to accept a separation payment in the gross amount of $300,000
(the “Severance Payment”). The Severance Payment will be paid in equal
installments over a period of 12 months, in accordance with the COMPANY’S
regular payroll practices beginning on the COMPANY’S first regular pay date
after the Effective Date, from which there will be deducted and withheld, all
taxes, including United States and all applicable state income taxes, Medicare
and FICA amounts and EMPLOYEE’S portion of healthcare premium for January, 2017.
 
1

 
 
B.           Benefits. EMPLOYEE and, as applicable, the EMPLOYEE’S covered
dependents, may elect to continue health care coverage by electing continuation
of benefits through COBRA. If EMPLOYEE elects to continue benefits through COBRA
for himself and applicable dependents, he shall pay the same dollar cost paid by
EMPLOYEE as is in effect at the time of termination. If EMPLOYEE elects COBRA,
COMPANY agrees to pay the difference in cost between the EMPLOYEE portion and
COBRA’s actual cost for coverage through December 31, 2017 (“COBRA Subsidy”).
The COBRA Subsidy shall be paid directly to EMPLOYEE on a monthly basis, subject
to applicable withholdings, provided that EMPLOYEE elects COBRA coverage. If
EMPLOYEE subsequently discontinues COBRA coverage for any reason prior to
December 31, 2017, COMPANY’s COBRA Subsidy payments shall cease and shall not be
reinstated.
 
C.           Paid Time Off/Sick Leave. EMPLOYEE acknowledges that he has
received all accrued, but unused paid time off or sick leave to which he was
entitled.
 
3.           Unemployment Benefits and References. COMPANY does not control the
ultimate determination for an award of unemployment benefits, and it will
respond truthfully to requests for information from the appropriate state
agency. COMPANY will not appeal any award of unemployment compensation to
EMPLOYEE. In addition, if COMPANY is contacted by potential employers of
EMPLOYEE for references or information about EMPLOYEE’s employment, COMPANY will
follow its standard practice and only provide EMPLOYEE’s dates of employment,
title and salary.
 
4.            401(k) Retirement Plan. It is understood and agreed that EMPLOYEE
did participate in a retirement plan offered by COMPANY and therefore COMPANY
has no further obligation to withhold any deductions nor make any contributions
to any such plan on behalf of EMPLOYEE. Therefore for purposes of the retirement
plan, EMPLOYEE is no longer considered an employee and voluntary contributions
will not be withheld from the Severance Payment. The Parties agree that nothing
in contained in this Agreement shall impact EMPLOYEE’s rights with respect to
retirement benefits that were vested as of the Termination Date and that all
such rights are governed by the terms of the applicable plan.
 
5.            Mutual Release of Claims. EMPLOYEE agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to EMPLOYEE by the COMPANY and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries, and predecessor and successor corporations and assigns
(collectively, the "Releasees"). EMPLOYEE, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that EMPLOYEE may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:
 
a. any and all claims relating to or arising from EMPLOYEE’S employment
relationship with the COMPANY, the termination of that relationship, payment of
compensation or bonuses, or the failure or refusal to provide EMPLOYEE with any
benefits pursuant to any employee benefit plan or arrangement maintained,
administered, sponsored, or funded by the COMPANY;
 
b. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
 
2

 
 
c. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act;; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974 (including
but not limited to any claim for denial of benefits, interference with benefits,
or breach of fiduciary duty); the Worker Adjustment and Retraining Notification
Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of 2002; any and
all amendments to any such laws; and other applicable federal, state, or local
fair employment and anti-discrimination statutes not listed above;
 
d. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and
 
e. any and all claims for attorneys' fees and costs.
 
EMPLOYEE agrees that the release set forth in this section will be and remain in
effect in all respects as a complete general release as to the matters released.
This release does not extend to any obligations incurred under this Agreement.
The release also does not alter EMPLOYEE’s vested retirement benefits, his
rights as an existing shareholder of COMPANY or his vested rights under the
Incentive Compensation Stock Option Agreement that otherwise exist, but EMPLOYEE
acknowledges that all such rights are governed by the terms of the applicable
plans, stock certificates or COMPANY By-Laws as appropriate. This release does
not release claims that cannot be released as a matter of law, including, but
not limited to, EMPLOYEE’S right to (1) respond accurately and fully to any
question, inquiry or request for information when required by legal process; (2)
file a charge or complaint with or participate in a charge by the Equal
Employment Opportunity Commission, the Department of Justice, the Securities and
Exchange Commission, the Department of Labor, the National Labor Relations
Board, the Occupational Safety and Health Administration, or any other local,
state, or federal administrative body or government agency (“Governmental
Agency”) against the COMPANY; or (3) disclose information, report possible
violations to, or participate in investigations or proceedings that may be
conducted by any Governmental Agency. Further, such communications with any
Governmental Agency will not be considered a breach of any other provision in
this Agreement, including any non-disparagement or confidentiality provision.
EMPLOYEE is not required to contact the COMPANY before engaging in any such
communications. This Agreement does not limit EMPLOYEE’s right to receive an
award from any Governmental Agency for information provided to the Governmental
Agency.
 
For its part, in consideration of EMPLOYEE’s execution of this Agreement and his
performance of the obligations set forth herein, the COMPANY on behalf of itself
and its affiliates, subsidiaries and assigns, agrees that it shall release
EMPLOYEE, and his respective heirs, family members, executors, agents, and
assigns, from, and agree not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, duty, obligation, demand, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that COMPANY may possess against EMPLOYEE
arising from any omissions, acts, facts, or damages that have occurred up until
and including the Effective Date of this Agreement.
 
 
3

 
 
6. Acknowledgment of Waiver of Claims under ADEA. EMPLOYEE acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary. EMPLOYEE agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. EMPLOYEE acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which EMPLOYEE was already
entitled. EMPLOYEE further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement will not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event EMPLOYEE signs this Agreement and returns it to the
COMPANY in less than the 21-day period identified above, EMPLOYEE hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.
 
7.           Confidentiality. EMPLOYEE agrees that the existence of this
Agreement and its terms and conditions are to be held in strict confidence.
EMPLOYEE further agrees not to disclose the existence or terms of this Agreement
to any past, present or future agent or employee of COMPANY or any other
individual or entity except EMPLOYEE’S spouse, his tax consultants, accountants
and attorneys, state and federal taxing authority (if required and upon
request), or as may be otherwise required by law. This provision will not
prevent EMPLOYEE from disclosing the fact that COMPANY employed him through
January 16, 2017.
 
8.            No Claims. EMPLOYEE represents that he has not filed any
complaints or lawsuits against COMPANY with any court and that he will not do so
at any time hereafter involving COMPANY and relating to any matter arising prior
to the date of this Agreement. EMPLOYEE likewise represents that he has not
suffered any discrimination on account of his age, sex, national origin, marital
status or any other protected status and none of these has been an adverse
factor used against him by COMPANY; that he has not suffered any job-related
wrongs or injuries for which he might still be entitled to compensation or
relief such as an injury for which EMPLOYEE might receive a worker compensation
award in the future; EMPLOYEE has not been denied any leave to which he is
legally entitled; EMPLOYEE acknowledges that he has reported workplace injuries
or illnesses, if any; EMPLOYEE has no knowledge of any wrongdoing by the COMPANY
that would subject COMPANY to any harm, civil or criminal; EMPLOYEE acknowledges
that he has been paid in full for all hours worked and there is no compensation
or benefits owed to him whatsoever other than the specific payments set forth in
this Agreement.
 
9.            COMPANY Property. EMPLOYEE understands and agrees that he shall
return any and all COMPANY files, keys, equipment and any and all documents and
property belonging to COMPANY. EMPLOYEE further states that he has not retained
any documents or electronic information or data, or any copies thereof,
belonging to COMPANY. EMPLOYEE further states that he has not damaged, marred,
spoiled, ruined or otherwise destroyed any property, equipment or electronic
files belonging to COMPANY and acknowledges that COMPANY may hold EMPLOYEE
liable for any damage caused by EMPLOYEE to the property, equipment and
electronic files belonging to COMPANY, whether such damage is currently known or
subsequently discovered after EMPLOYEE’S separation of employment. EMPLOYEE’S
signature below constitutes his certification under penalty of perjury that he
has returned all documents and other items provided to EMPLOYEE by the COMPANY,
developed or obtained by EMPLOYEE in connection with his employment with the
COMPANY, or otherwise belonging to the COMPANY.
 
4

 
 
10.            Trade Secrets and Confidential Information/COMPANY Property.
Subject to the terms set forth below, EMPLOYEE reaffirms and agrees to observe
and abide by the terms of the General Confidentiality Obligations set forth in
the COMPANY’S employee handbook, specifically including the provisions therein
regarding nondisclosure of the COMPANY’S trade secrets and confidential and
proprietary information, and non-solicitation of COMPANY employees. Moreover,
EMPLOYEE reaffirms the confidentiality obligation set forth in Executive’s
Executive Change in Control Agreement. In addition, EMPLOYEE understands that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. An individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order. Nothing in this Agreement or any other agreement
between the parties is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly permitted by 18
U.S.C. § 1833(b).
 
11.            Mutual Non-Disparagement. Subject to the other terms stated
herein, EMPLOYEE agrees to refrain from any disparagement, defamation, libel, or
slander of any of the Releasees, and agrees to refrain from soliciting for
business or interfering with the contracts and relationships of any of the
Releasees have with their current or former customers. In addition, subject to
the other terms stated herein, COMPANY agrees to instruct and ensure that the
following people refrain from any disparagement, defamation, libel, or slander
of EMPLOYEE: Kyle Cerminara, Lewis Johnson and Timothy O’Neil. Notwithstanding
this provision, the PARTIES may respond truthfully in communications to
government agencies, auditors or as required by legal process.
 
12.            Non-solicitation; Cooperation. EMPLOYEE agrees that for a period
of twelve (12) months immediately following the Effective Date of this
Agreement, EMPLOYEE will not directly or indirectly solicit any of the COMPANY’S
employees to leave their employment at the COMPANY. EMPLOYEE also agrees that
for a period of twelve (12) months immediately following the Effective Date of
this Agreement, EMPLOYEE will not directly or indirectly solicit COMPANY’S
customers or prospective customers on behalf of himself or any other entity. In
addition, EMPLOYEE agrees to cooperate with any reasonable requests from COMPANY
to transition matters or respond to requests for information as directed to him
from time to time.
 
13.            SEC Whistleblower Protections.  NOTWITHSTANDING ANY PROVISIONS TO
THE CONTRARY WHEREVER CONTAINED, EMPLOYEE UNDERSTANDS THAT NOTHING IN THIS
AGREEMENT, ANY OTHER AGREEMENT THAT EMPLOYEE AND THE COMPANY ARE PARTIES TO, AND
ANY POLICY OF THE COMPANY SHALL INTERFERE WITH EMPLOYEE’S RIGHT TO (1) FILE A
CHARGE OR COMPLAINT WITH OR PARTICIPATE IN A CHARGE BY THE EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION, THE DEPARTMENT OF JUSTICE, THE SECURITIES AND EXCHANGE
COMMISSION, THE DEPARTMENT OF LABOR, THE NATIONAL LABOR RELATIONS BOARD, THE
OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION, OR ANY OTHER LOCAL, STATE, OR
FEDERAL ADMINISTRATIVE BODY OR GOVERNMENT AGENCY (“GOVERNMENTAL AGENCY”) OR (2)
DISCLOSE INFORMATION, REPORT POSSIBLE VIOLATIONS TO, OR PARTICIPATE IN
INVESTIGATIONS OR PROCEEDINGS THAT MAY BE CONDUCTED BY ANY GOVERNMENTAL AGENCY. 
FURTHER, SUCH COMMUNICATIONS WITH ANY GOVERNMENTAL AGENCY WILL NOT BE CONSIDERED
A BREACH OF ANY OTHER PROVISION IN THIS AGREEMENT, ANY OTHER AGREEMENT THAT
EMPLOYEE AND THE COMPANY ARE PARTIES TO, AND ANY POLICY OF THE COMPANY,
INCLUDING ANY AND ALL NON-DISPARAGEMENT OR CONFIDENTIALITY PROVISIONS.  EMPLOYEE
IS NOT REQUIRED TO CONTACT THE COMPANY BEFORE ENGAGING IN ANY SUCH
COMMUNICATIONS. NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY WHEREVER
CONTAINED, THIS AGREEMENT, ANY OTHER AGREEMENT THAT EMPLOYEE AND THE COMPANY ARE
PARTIES TO, AND ANY POLICY OF THE COMPANY SHALL NOT LIMIT EMPLOYEE’S RIGHT TO
RECEIVE AN AWARD FROM ANY GOVERNMENTAL AGENCY FOR INFORMATION PROVIDED TO THE
GOVERNMENTAL AGENCY.

 
5

 
 
14.            Non-Admission of Liability. The Parties agree that the promises
contained in this Agreement are not to be construed as any admission of any
liability on the part of either Party arising out of EMPLOYEE's employment or
termination. By signing this document, the Parties intend to avoid any action
arising out of or related to the employment or employment termination of
EMPLOYEE.
 
15.            Indemnification/Insurance Coverage. Notwithstanding any other
provision of this Agreement, the Parties agree that EMPLOYEE shall retain all
indemnification rights he had as an executive, officer or employee of the
COMPANY pursuant to Article IV of the COMPANY By-Laws. In addition, this
Agreement does not alter the terms of the COMPANY’s Directors & Officers’
insurance policies. EMPLOYEE acknowledges that he has received a copy of the
COMPANY’s D&O policy currently in effect.
 
16.            Acknowledgment of Understanding. EMPLOYEE hereby declares,
agrees, and warrants that he: (a) understands the terms set forth herein; (b)
voluntarily accepts without coercion or duress those terms for the purpose of
obtaining the separation benefits as promised herein and providing the full
release of all claims against COMPANY and (c) was advised by COMPANY to consult
with an attorney of his own choosing prior to the execution of this Agreement.
 
17.            Severability. In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement will continue in full force and effect
without said provision or portion of provision.
 
18.            Compliance with Section 409A. The intent of the parties is that
payments and benefits under this Agreement comply with Section 409A of the
Internal Revenue Code (“Section 409A”) or are exempt therefrom and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In that regard, (a) each installment in any series of
installment payments pursuant to this Agreement shall be treated as a separate
payment for purposes of Section 409A; (b) the parties will take all steps
necessary to ensure that EMPLOYEE’S termination of employment constitutes a
“separation from service” within the meaning of Section 409A; (c) if EMPLOYEE is
a "specified employee," as determined by the COMPANY in accordance with Section
409A, then to the extent required in order to comply with Section 409A, all
payments, benefits or reimbursements paid or provided under this Agreement that
constitute a "deferral of compensation" within the meaning of Section 409A, that
are provided as a result of EMPLOYEE’S separation from service and that would
otherwise be paid or provided during the first six months following EMPLOYEE’S
separation from service shall be accumulated through and paid or provided within
30 days after the first business day following the six month anniversary of
EMPLOYEE’S separation from service (or, if EMPLOYEE should die during such
six-month period, within 30 days after EMPLOYEE’S death); (d) the amount of any
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits provided, during any other calendar year; (e) the right to any
reimbursement or in-kind benefit is not subject to liquidation or exchange for
another benefit; and (f) if the period from EMPLOYEE’S Termination Date to the
date that Pay Continuation payments may commence begins in one calendar year and
ends in a second calendar year, then to the extent necessary to comply with
Section 409A, any Pay Continuation payable under this Agreement will commence in
the second calendar year.
 
6

 
 
19.            Entire Agreement. This Agreement represents the entire agreement
and understanding between the COMPANY and EMPLOYEE concerning the subject matter
of this Agreement and EMPLOYEE’S employment with and separation from the COMPANY
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and EMPLOYEE’S relationship with the COMPANY, with the
exception of those provisions of the EMPLOYMENT AGREEMENT that survive
termination of employment or Employee’s Executive Change in Control Agreement.
This provision shall not affect EMPLOYEE’s rights as a shareholder or any vested
rights to retirement savings or stock options that exist prior to his
Termination Date, subject to the terms of any applicable plan. EMPLOYEE
acknowledges that he is not otherwise entitled to the payments and benefits
provided in this Agreement unless he executes and does not revoke this
Agreement. Each Party is responsible for its own costs, expenses and attorneys’
fees incurred in preparation of this Agreement. Acceptance of the terms of this
Agreement must occur no later than February 6, 2017. EMPLOYEE agrees that any
modifications, material or otherwise, made to this Agreement at any time by
EMPLOYEE or COMPANY prior to the Effective Date, and even after the Termination
Date, do not restart or affect in any manner the original 21-day consideration
period provided in section 21.
 
19.            No Oral Modification. This Agreement may only be amended in
writing signed by EMPLOYEE and the COMPANY’S Chairman.
 
20.            Binding Effects/Venue. This Agreement shall be binding upon the
Parties, as well as their successors, assigns, heirs, beneficiaries and
designees. This Agreement shall be construed and enforced in accord with the
laws of the State of[Florida without application of Florida’s choice of law
rules and principles. The Parties acknowledge and agree that the exclusive venue
for any proceeding or action to enforce this Agreement or any provision thereof
shall be in a Federal or State Court of competent jurisdiction in the State of
Florida for Brevard County.
 

21.           Rescission Rights/Effective Date. EMPLOYEE understands that this
Agreement will be null and void if not executed by him within twenty-one (21)
days of the Termination Date. EMPLOYEE has seven (7) days after execution to
revoke it. This Agreement will become effective on the eighth (8th) day after
EMPLOYEE signed this Agreement, so long as it has been signed by the Parties and
has not been revoked before that date (the "Effective Date"). To be effective,
this revocation must be in writing and delivered to the COMPANY’S Chairman
within this seven (7) day period. If sent by mail, the revocation must be: (1)
postmarked within the seven (7) day period; (2) properly addressed to COMPANY;
and (3) sent by certified mail, return receipt requested.
 

 
7

 
 
I understand that if I revoke this Agreement as outlined above, that this
Agreement will not be effective or enforceable and that I will not be eligible
to receive any severance benefits under this Agreement or otherwise.
 
BY SIGNING BELOW, EMPLOYEE ACKNOWLEDGES THAT HE HAS RECEIVED THIS SEPARATION
AGREEMENT AND RELEASE ON JANUARY 16, 2017 AND HAS READ AND UNDERSTANDS ALL OF
ITS TERMS. EMPLOYEE HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
PRIOR TO SIGNING THE AGREEMENT. EMPLOYEE UNDERSTANDS THAT WHETHER OR NOT HE
CONSULTS WITH AN ATTORNEY IS HIS DECISION. EMPLOYEE UNDERSTANDS THAT A SIGNED
COPY OF THIS AGREEMENT MUST BE RECEIVED ON THE 21ST DAY FOLLOWING HIS RECEIPT OF
THIS AGREEMENT IN ORDER TO BE ELIGIBLE TO RECEIVE ANY SEPARATION BENEFITS.
FURTHER, EMPLOYEE ACKNOWLEDGES THAT THIS AGREEMENT IS EXECUTED VOLUNTARILY AND
WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND THAT HIS DECISION TO SIGN IT IS
BASED ON THE WRITTEN PROVISIONS AND NOT ON ANY OTHER STATEMENT BY OR ON BEHALF
OF COMPANY OR THE OTHER RELATING TO MY EMPLOYMENT OR ANY OTHER MATTER.
 
 
IN WITNESS WHEREOF the parties have entered into this Agreement on the 3rd day
of February, 2017.
 
EMPLOYEE
 
 
/s/ David P. Storey
 
STATE OF FLORIDA
COUNTY OF (Brevard)
The foregoing instrument was acknowledged before me this 3rd day of February,
2017 by DAVID STOREY.
/s/ Notary Public
Notary Public
 
Notary Stamp

COMPANY 
 
By: /s/ Timothy W. O’Neil
       Timothy O’Neil
       Its (Title): Chairman of the Board, Relm Wireless
 
8
